 

 

ey
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case F | LE D

 

 

 

UNITED STATES DISTRICT COURT G 16 2019
SOUTHERN DISTRICT OF CALIFORNIA cLeRf, U9] DISTRICT £2

UNITED STATES OF AMERICA JUDGMENT IN A q ¢
V (For Offenses Committed Ui or After Nopember fh, 1987)

ALEXANDER EMIL WOLFING (1)

 

 

 

 

Case Number: 3:18-CR-04077-IM

 

Richard Deke Falls
Defendant’s Attorney
USM Number 71883-298
Oo -
THE DEFENDANT:
pleaded guilty to count(s) One of the Information

 

L] was found guilty on count(s)

 

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s}, which involve the following offense(s):

 

Title and Section / Nature of Offense Count
18:2251(A)(E), 18:2553 - Sexual Exploitation Of A Minor, Criminal Forfeiture 1
The defendant is sentenced as provided in pages 2 through 6 of this judgment,

The sentence is imposed pursuant to the Sentencing Reform Act of 1984,

["] The defendant has been found not guilty on count(s)

 

L] Count(s) is dismissed on the motion of the United States.

 

S| Assessinent: $100.00

| C] JVTA Assessment*: $

*Fustice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine Forfeiture pursuant to order filed 7/8/2019 , included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

August 16. 2019

Date of Imposition of Sentence

 

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: ALEXANDER EMIL WOLFING (1) Judgment - Page 2 of 6
CASE NUMBER: 3:18-CR-04077-JM

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
One hundred ninety-eight (198) months as to Count 1

Sentence imposed pursuant to Title 8 USC Section 1326(b).

The court makes the following recommendations to the Bureau of Prisons:

Defendant participate in any sex offender treatment program available.

Defendant participate in Residential Drug Abuse Program or any drug abuse program deemed eligible for.

KO

Li The defendant is remanded to the custody of the United States Marshal.

L] The defendant must surrender to the United States Marshal for this district:
Cl sat A.M. on

 

 

CL] as notified by the United States Marshal.
4 The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:
CL] onor before
Cl as notified by the United States Marshal.
Ol as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on . to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:18-CR-04077-JM

 
 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: ALEXANDER EMIL WOLFING (1) Judgment - Page 3 of 6
CASE NUMBER: 3:18-CR-04077-JM
SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
Ten (10) years
MANDATORY CONDITIONS

1. The defendant must not commit another federal, state or local crime.
The defendant must not unlawfully possess a controlled substance,

3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.

C)The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
risk of future substance abuse. (check if applicable)

4, [|The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
a sentence of restitution. (check if applicable)

5. The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
]The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
applicabie)

7. COThe defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.

3:18-CR-04077-JM
 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: ALEXANDER EMIL WOLFING (1) Judgment - Page 4 of 6
CASE NUMBER: 3:18-CR-04077-JM

STANDARD CONDITIONS OF SUPERVISION

As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant’s conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
as instructed,

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
getting permission from the court or the probation officer,

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
change or expected change.

&. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
first getting the permission of the probation officer.
9. Ifthe defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.
10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.c.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such

as nunchakus or tasers).

11, The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.

3:18-CR-04077-JM

 
AO 245B (CASD Rey. 1/19) Judgment in a Criminal Case

 

 

DEFENDANT: ALEXANDER EMIL WOLFING (1) Judgment - Page 5 of 6
CASE NUMBER: 3:18-CR-04077-JM

SPECIAL CONDITIONS OF SUPERVISION

I. Submit your person, property, residence, abode, vehicle, papers, computer, social media accounts, any
other electronic communications or data storage devices or media, and effects to search at any time, with or
without a warrant, by any law enforcement or probation officer with reasonable suspicion concerning a violation
ofa condition of probation/supervised release or unlawful conduct, and otherwise in the lawful discharge
of the officer’s duties. 18 U.S.C. §§ 3563 (6)(23); 3583 (d)(3). Failure to submit to a search may be grounds for
revocation; you shall warn any other residents that the premises may be subject to searches pursuant to this
condition.

2. Consent to third party disclosure to any employer, potential employer, concerning any restrictions that are
imposed by the court.

3. Not use or possess devices which can communicate data via modem or dedicated connection and may
not have access to the Internet without prior approval from the court or the probation officer. The offender shall
consent to the installation of systems that will enable the probation officer to monitor computer use on any
computer owned or controlled by the offender. The offender shall pay for the cost of installation of the computer
software.

4. Not associate with or have any contact with any known sex offenders unless in an approved treatment
and/or counseling setting.

>. Not have any contact, direct or indirect, either telephonically, visually, verbally or through written
material, or through any third-party communication, with the victim or victim’s family, without prior approval of
the probation officer.

6. Not initiate any contact (personal, electronic or otherwise) or associate with anyone under the age of 18, unless
in the presence of a supervising adult who is aware of the offender's deviant sexual behavior and nature of
offense and conviction, with the exception of the offender's biological children, unless approved in advance
by the probation officer,

7. Not accept or commence employment or volunteer activity without prior approval of the probation officer,
and employment should be subject to continuous review and assessment by the probation officer.

8. Not loiter within 200 yards of a school, schoolyard, playground, park, amusement center/park, public
swimming pool, arcade, daycare center, carnival, recreation venue, library and other places primarily frequented
by persons under the age of 18, without prior approval of the probation officer.

9. Not possess or view any materials such as videos, magazines, photographs, computer images or other matter
that depicts "sexually explicit conduct" involving children as defined by 18 USC § 2256(2) and/or "actual sexually
explicit conduct" involving adults as defined by 18 USC § 2257(h)(1), and not patronize any place where such
materials or entertainment are the primary material or entertainment available.

10. Complete a sex offender evaluation, which may include periodic psychological, physiological testing,
and completion of a visual reaction time (VRT) assessment, at the direction of the court or probation officer. If
deemed necessary by the treatment provider, the offender shall participate and successfully complete an approved

3:18-CR-04077-JM

 
 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: ALEXANDER EMIL WOLFING (1) Judgment - Page 6 of 6
CASE NUMBER: 3:18-CR-04077-IM

State- certified sex offender treatment program, including compliance with treatment requirements of
the program. The Court authorizes the release of the presentence report, and available psychological
evaluations to the treatment provider, as approved by the probation officer. The offender will allow reciprocal
release of information between the probation officer and the treatment provider. The offender may also be
Tequited to contribute to the costs of services rendered in an amount to be determined by the probation officer,
based on ability to pay. Polygraph examinations may be used following completion of the formal treatment
program as directed by the probation officer in order to monitor adherence to the goals and objectives of treatment
and as a part of the containment model.

11. Reside in a residence approved in advance by the probation officer, and any changes in residence shall be pre-
approved by the probation officer,

12. The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42
USC § 16901, et seq.) as directed by the probation officer, the Bureau of Prisons or any other state sex
offender registration agency in which he resides, works or is a student, or was convicted of a qualifying offense.

13. Participate in a program of drug or alcohol abuse treatment, including urinalysis or sweat patch testing and
counseling, as directed by the probation officer. Allow for reciprocal release of information between the
probation officer and the treatment provider. May be required to contribute to the costs of services rendered in
an amount to be determined by the probation officer, based on ability to pay.

14. Not associate with or have any contact with Josh Tomlinson,

3:18-CR-04077-JM

 
